     Case 2:18-cr-00104 Document 29 Filed 10/02/18 Page 1 of 3 PageID #: 75



              IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON



UNITED STATES OF AMERICA


v.                                         CRIMINAL NO. 2:18-cr-00104


DEVIN ALLEN WOLFE




     SECOND SUPPLEMENTAL RESPONSE OF THE UNITED STATES OF AMERICA
            TO DEFENDANT'S STANDARD DISCOVERY REQUESTS AND
        REQUEST OF THE UNITED STATES FOR RECIPROCAL DISCOVERY


       Pursuant   to   Rule   16   of    the   Federal   Rules   of   Criminal

Procedure, Rule 16.1(a) of the Local Rules of Criminal Procedure,

and the Arraignment Order and Standard Discovery Request entered

by the Court in this case on May 30, 2018, the United States of

America,     by   counsel,    herewith     supplements    its    response     to

defendant's Standard Discovery Requests as follows:


     Request E: Permit the defendant to inspect and to copy or
photograph books, papers, documents, data, photographs, tangible
objects, building or places, or copies or portions of any of those
items, if the item is within the government's possession, custody
or control, and (i) the item is material to preparing the defense;
(ii) the government intends to use the item in its case-in-chief
at trial; or (iii) the item was obtained from or belongs to
defendant. [Fed. R. Crim. P. 16(a)(1)(E)]
   Case 2:18-cr-00104 Document 29 Filed 10/02/18 Page 2 of 3 PageID #: 76



     Response:   Enclosed is information responsive to this request

see attached September 27, 2018 letter and Exhibits part 1.




      REQUEST OF THE UNITED STATES FOR RECIPROCAL DISCOVERY

     Pursuant to Rules 16.1(b) and 16.1(d) of the Local Rules of

Criminal Procedure, the United States of America requests that

defendant provide all applicable reciprocal discovery within 14

days of the service of this response and the provision of materials

requested by defendant in the Standard Discovery Request.


                                  Respectfully submitted,

                                  MICHAEL B. STUART
                                  United States Attorney

                            By:
                                  /s/ Emily J. Wasserman
                                  Emily J. Wasserman
                                  Assistant United States Attorney
                                  CO State Bar No. 48509
                                  300 Virginia Street, East
                                  Room 4000
                                  Charleston, WV 25301
                                  Telephone: 304-345-2200
                                  Fax: 304-347-5104
                                  Email: Emily.wasserman@usdoj.gov




                                     2
   Case 2:18-cr-00104 Document 29 Filed 10/02/18 Page 3 of 3 PageID #: 77



                        CERTIFICATE OF SERVICE

     It   is   hereby     certified     that    the   foregoing     “SECOND

SUPPLEMENTAL   RESPONSE     OF   THE   UNITED   STATES    OF   AMERICA      TO

DEFENDANT'S STANDARD DISCOVERY REQUESTS AND REQUEST OF THE UNITED

STATES FOR RECIPROCAL DISCOVERY” has been electronically filed and

service has been made on opposing counsel by virtue of such

electronic filing in addition to U.S. Mail on this 2nd day of

October, 2018, to:

                Tim C. Carrico, Esquire
                Carrico Law Offices LC
                105 Capitol Street, Suite 300
                Charleston, WV 25301
                Email: tcarrico@carricolaw.com



                                  /s/ Emily J. Wasserman
                                  Emily J. Wasserman
                                  Assistant United States Attorney
                                  CO State Bar No. 48509
                                  300 Virginia Street, East
                                  Room 4000
                                  Charleston, WV 25301
                                  Telephone: 304-345-2200
                                  Fax: 304-347-5104
                                  Email: Emily.wasserman@usdoj.gov
